DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/794,703 filed 19 February 2020. Claims 1, 3-13, and 15-20 pending. Claims 2, and 14 canceled.

Allowable Subject Matter
Claims 1, 3-13, and 15-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A clutch assembly in a gear train comprising: a locking clutch including: a gear including a plurality of teeth having at least one tooth with a tapered end; an indexing shaft rotationally connected to an output shaft; a shift collar mounted on the indexing shaft, configured to translate on the indexing shaft into an engaged and disengaged configuration, and including a plurality of teeth on a face, where at least one tooth in the plurality of teeth in the shift collar includes a tapered end; and an indexing mechanism coupled to the shift collar and the indexing shaft and configured to accommodate indexing between the indexing shaft and the shift collar during shift collar engagement where the indexing mechanism includes a spring loaded ball positioned in a recess of the indexing shaft and configured to mate with a ramp in the shift collar.
Claim 11:
A method for operation of a clutch assembly in a gear train, comprising: engaging a tooth with a tapered end in a gear with a tooth having a tapered end in a shift collar, where the clutch assembly comprises: the gear including a plurality of teeth having the tooth with the tapered end; an indexing shaft rotationally connected to an output shaft; Page 4 of 9Application No. 16/794,703 Application Filing Date: February 19, 2020 Docket No. DAN193205/10867 AXLthe shift collar mounted on the indexing shaft, configured to translate on the indexing shaft into an engaged and disengaged configuration, and including the tooth with the tapered end; an indexing mechanism coupled to the shift collar and the indexing shaft and configured to accommodate for indexing between the indexing shaft and the shift collar during shift collar engagement; and a one-way clutch positioned between the output shaft and the gear is engaged during engagement of the tooth with the tapered end in the gear with the tooth having the tapered end in the shift collar.
Claim 15:
A clutch assembly in a gear train of an electric drive axle, comprising: a locking clutch comprising: Page 5 of 9Application No. 16/794,703 Application Filing Date: February 19, 2020 Docket No. DAN193205/10867 AXLa gear including a plurality of teeth having at least one tooth with a tapered end; an indexing shaft fixedly connected to an output shaft; a shift collar in splined engagement with the indexing shaft, configured to translate on the indexing shaft into an engaged and disengaged configuration, and including a plurality of teeth on a face, where at least one tooth in the plurality of teeth in the shift collar includes a tapered end; and an indexing mechanism including a spring loaded ball positioned in a recess of the indexing shaft and configured to mate with a ramp in the shift collar and allow the shift collar to index in relation to the indexing shaft during locking clutch engagement.
Regarding claims 1, 11, and 15, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant amended the claims to overcome the rejections. The prior art fails to teach or render obvious all the limitations of the claims. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 15 May 2022 with respect to pgs. 8-9 have been fully considered and are persuasive.  The 35 USC 102 or 103 rejections of claims 1, 3-5, and 7-12 has been overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659